Citation Nr: 0409171	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-15 981	)	DATE
	)
	)



On appeal from the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida. 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:  Disabled American Veterans.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1941 to August 1945.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance his case on the docket due to his 
advanced age.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On February 1940 pre-enlistment examination, the veteran's 
spoken voice hearing was 20/20 for each ear.  On March 1941 
enlistment examination, no ear abnormalities were noted and 
spoken voice hearing was 20/20 in each ear.  The record shows 
that the veteran was likely exposed to substantial combat 
noise trauma during active service.  Furthermore, in March 
1945 he was involved in a motor vehicle accident, sustaining 
a head injury.  Finally, his representative notes that during 
service the veteran was treated for malaria with Atabrine, 
which has known ototoxic properties.  On August 1945 
separation examination, no ear abnormalities were noted.  A 
whispered voice hearing test revealed 15/15 hearing in the 
left ear. No finding was reported for the right ear.  

On VA examination in March 2001, bilateral sensorineural 
hearing loss was diagnosed.  It appears that the examiner 
concedes that some hearing loss may be related to service, 
but states that "it is impossible to determine the amount of 
hearing loss associated with his military noise exposure," 
and also that the "tests results indicate a hearing loss 
that is not uncommon for men of his age."  The examiner 
noted that the veteran's medical records and audiologic 
history were not evaluated.  This opinion provides an 
inadequate evidentiary base for the determination to be made.  
38 CFR § 3.159(c)(4) mandates that a medical opinion be 
obtained under the circumstances presented.  

Finally, while the veteran received some notice of the VCAA 
in June 2001 (prior to the rating on appeal) and some further 
notice in a statement of the case (SOC) in September 2002, 
since the case is being remanded anyway, the opportunity 
presents itself for him to receive notice in full compliance 
with all technical requirements.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1. The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran 
should be afforded the opportunity to 
respond.

2. The veteran should be afforded a VA 
examination by an otolaryngologist to 
ascertain the likely etiology of his 
hearing loss disability.  His claims 
folder must be available to, and 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should note the veteran's 
acknowledged combat noise exposure and 
head injury in service, as well as the 
allegation by the veteran's 
representative that during service the 
veteran was treated for malaria by a 
medication with known ototoxic 
properties, and opine whether it is at 
least as likely as not that the 
veteran's hearing loss disability is 
related to service.  The examiner 
should explain in detail the rationale 
for the opinion given.

3. The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


